Mr. Justice Teller
delivered the opinion of the court.
These two cases were consolidated for trial and will be considered together. The defendant in error brought an action in the County Court against the plaintiff in error, in each case, to recover certain text books bought by the defendants in the actions from sundry persons to whom, it is alleged, these books had been loaned by the plaintiff in the case. The court directed a verdict for the defendants and the plaintiff brought the causes here on error. This court held that the evidence was such as to require that the case be submitted to a jury; and reversed the judgment. International Co. v. Pierce & Zahn, 61 Colo. *306574, 158 Pac. 714. The causes were tried again in the County Court and verdict and judgment were in favor of the defendants, plaintiffs in error here.
On an appeal to the District Court, a trial was had, the plaintiff presenting in evidence only the depositions used on the first trial in the County Court. The evidence on behalf of the defendants was substantially the same as on the former trial which we reviewed as above stated. The District Court directed a verdict in favor of plaintiffs, and judgment was entered accordingly. The defendants bring the case here on error. They allege that the District Court failed to follow the rule laid down in the case mentioned and therefore insist that the cause should be again reversed.
Inasmuch as we held in the case mentioned that the evidence should have been submitted to the jury, and the evidence on this trial is substantially the same as on that, we are of the opinion that the contention of the plaintiffs in error is correct. In this record, as in the other case, there are matters which the jury should determine. That reasonable persons might draw different inferences from the evidence appears from the fact that on the last trial in the County Court, the jury found the facts directly opposite to the views expressed by the trial judge in the District Court.
The judgment is reversed and the cause remanded for further proceedings in harmony with the views herein expressed.

Reversed.

'Chief Justice Garrigues and Mr. Justice Burke concur.